Exhibit 10.6
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
BMW AUTO LEASING LLC,
as Transferor,
 
and
 
BMW VEHICLE LEASE TRUST 2014-1,
as Transferee
 


 


___________________________________________________________________
 
 
FORM OF ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT
 
Dated as of April 16, 2014
 
___________________________________________________________________
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 




 


 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


 


   
Page
 
ARTICLE ONE
 
DEFINITIONS
2
Section 1.01.
 
Definitions
2
Section 1.02.
 
Interpretive Provisions
2
ARTICLE TWO
 
TRANSFER OF 2014-1 SUBI CERTIFICATE
3
Section 2.01.
 
Transfer of 2014-1 SUBI Certificate
3
Section 2.02.
 
True Sale
3
Section 2.03.
 
Representations and Warranties of the Transferor and the Transferee
3
Section 2.04.
 
Financing Statement and Books and Records
7
Section 2.05.
 
Acceptance by the Transferee
7
ARTICLE THREE
 
MISCELLANEOUS
7
Section 3.01.
 
Amendment
7
Section 3.02.
 
Governing Law
7
Section 3.03.
 
Severability
8
Section 3.04.
 
Binding Effect
8
Section 3.05.
 
Headings
8
Section 3.06.
 
Counterparts
8
Section 3.07.
 
Further Assurances
8
Section 3.08.
 
Third-Party Beneficiaries
8
Section 3.09.
 
No Petition
8
Section 3.10.
 
No Recourse
9
Section 3.11.
 
Acknowledgement and Agreement
9
Section 3.12.
 
Limitation of Liability of Owner Trustee
9
SCHEDULES
   
                Schedule I
Perfection Representations, Warranties and Covenants
I-1
     


 
i 

--------------------------------------------------------------------------------

 
ISSUER SUBI CERTIFICATE TRANSFER AGREEMENT
 
This Issuer SUBI Certificate Transfer Agreement, dated as of April 16, 2014 (the
“Agreement”), is between BMW Auto Leasing LLC, a Delaware limited liability
company, as transferor (the “Transferor”), and BMW Vehicle Lease Trust 2014-1, a
Delaware statutory trust (the “Issuer”), as transferee (in such capacity, the
“Transferee”).
 
 
RECITALS
 
WHEREAS, BMW Manufacturing L.P. (“BMW LP”), as Grantor and UTI Beneficiary and
BNY Mellon Trust of New York, formerly known as The Bank of New York (Delaware),
as Trustee, have entered into that certain amended and restated trust agreement,
dated as of August 30, 1995, as amended and restated as of September 27, 1996,
as further amended as of May 25, 2000 and December 1, 2006 (the “Vehicle Trust
Agreement”), pursuant to which Financial Services Vehicle Trust, a Delaware
statutory trust (the “Trust”), will take assignments and conveyances of and hold
in trust various assets (the “Trust Assets”);
 
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of April 16, 2014 (together with the
Vehicle Trust Agreement, the “SUBI Trust Agreement”), to establish one special
unit of beneficial interest (the “2014-1 SUBI”);
 
WHEREAS, in connection with the SUBI Trust Agreement a separate portfolio of
Leases (the “Specified Leases”), the Vehicles that are leased under the
Specified Leases (the “Specified Vehicles”) and certain other related assets of
the Trust will be allocated to the 2014-1 SUBI, and;
 
WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2014-1 SUBI (the “2014-1 SUBI Certificate”);
 
WHEREAS, BMW LP has transferred and assigned, without recourse, all of BMW LP’s
right, title and interest in and to the 2014-1 SUBI Certificate to the
Transferor pursuant to that certain SUBI certificate transfer agreement, dated
as of April 16, 2014 (the “SUBI Certificate Transfer Agreement”), between BMW LP
and the Transferor;
 
WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of March 17, 2014, as amended and restated as of April 16, 2014 (the “Trust
Agreement”), between the Transferor and Wilmington Trust, National Association,
as owner trustee;
 
WHEREAS, the Transferor and the Transferee desire to enter into this Agreement
to provide for the transfer and assignment by the Transferor to the Transferee,
without recourse, of all of the Transferor’s right, title and interest in and to
the 2014-1 SUBI Certificate and the interest in the 2014-1 SUBI represented
thereby; and
 

 
 

--------------------------------------------------------------------------------

 





 
WHEREAS, immediately after the transfer of the 2014-1 SUBI Certificate to the
Issuer, the Issuer shall pledge the 2014-1 SUBI Certificate to U.S. Bank
National Association, as Indenture Trustee (the “Indenture Trustee”) pursuant to
that certain indenture, dated as of April 16, 2014  (the “Indenture”), between
the Issuer and the Indenture Trustee.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE ONE

 
DEFINITIONS
 
Section 1.01.      Definitions.  Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the SUBI Trust
Agreement, the Trust Agreement or the Indenture, as the case may be.
 
“Agreement” means this Issuer SUBI Certificate Transfer Agreement, as amended or
supplemented from time to time.
 
“Assets” has the meaning set forth in Section 2.01.
 
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.


“Indenture” has the meaning set forth in the recitals.
 
“Lien” has the meaning set forth in the Servicing Agreement.


“SUBI Trust Agreement” has the meaning set forth in the recitals.
 
“Transfer Price” has the meaning set forth in Section 2.01.
 
“Trust Agreement” has the meaning set forth in the recitals.
 
Section 1.02.      Interpretive Provisions.  For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used in this Agreement include, as appropriate, all genders and the
plural as well as the singular, (ii) references to words such as “herein,”
“hereof” and the like shall refer to this Agreement as a whole and not to any
particular part, Article or Section within this Agreement, (iii) the term
“include” and all variations thereof shall mean “include without limitation” and
(iv) the term “proceeds” shall have the meaning ascribed thereto in the UCC.
 

 
2

--------------------------------------------------------------------------------

 





 
ARTICLE TWO

 
TRANSFER OF 2014-1 SUBI CERTIFICATE
 
Section 2.01.      Transfer of 2014-1 SUBI Certificate.  In consideration of the
Transferee’s delivery to, or upon the order of, the Transferor of $1,000,000,000
aggregate principal amount of Notes and the Trust Certificates (the “Transfer
Price”), the Transferor hereby absolutely sells, transfers, assigns and
otherwise conveys to the Transferee, without recourse, and the Transferee does
hereby purchase and acquire all of the following (collectively, the “Assets”):
 
(i)           all right, title and interest in and to the 2014-1 SUBI
Certificate and the interest in the 2014-1 SUBI represented thereby, including
all monies due and paid thereon or in respect thereof;
 
(ii)           the beneficial rights evidenced thereby in any property that
underlies or may be deemed to secure the interest in the 2014-1 SUBI represented
by the 2014-1 SUBI Certificate;
 
(iii)           all of the Transferor’s rights and benefits, as Holder of the
2014-1 SUBI Certificate under the Servicing Agreement and the SUBI Trust
Agreement;
 
(iv)           all of the Transferor’s rights to and benefits in the 2014-1 SUBI
under the SUBI Certificate Transfer Agreement; and
 
(v)           all proceeds of the foregoing.
 
Section 2.02.      True Sale.  The parties hereto intend that the sale, transfer
and assignment of the Assets constitute a true sale and assignment of the Assets
such that any interest in and title to the Assets would not be property of the
Transferor’s estate in the event the Transferor becomes a debtor in a case under
any bankruptcy law.  To the extent that the conveyance of the Assets hereunder
is characterized by a court or similar governmental authority as a financing, it
is intended by the Transferor and the Transferee that the interest conveyed
constitutes a first priority grant of a perfected security interest under the
UCC as in effect in the State of New York by the Transferor to the Transferee to
secure the security obligations of the Transferor under the Basic
Documents.  The Transferor does hereby grant to the Transferee a security
interest in all of its rights, title and privileges and interest in and to the
Assets and the parties hereto agree that this Agreement constitutes a “security
agreement” under all applicable law.
 
Section 2.03.      Representations and Warranties of the Transferor and the
Transferee.
 
(a)           The Transferor hereby represents and warrants to the Transferee as
of the date of this Agreement and the Closing Date that:
 

 
3

--------------------------------------------------------------------------------

 





 
(i)           Organization and Good Standing.  The Transferor is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, and has power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and shall have,
power, authority and legal right to acquire, own and sell the Assets.
 
(ii)           Due Qualification.  The Transferor is duly qualified to do
business as a foreign limited liability company in good standing, and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a material adverse effect on the condition,
financial or otherwise, of the Transferor or would not have a material adverse
effect on the ability of the Transferor to perform its obligations under this
Agreement.
 
(iii)           Power and Authority.  The Transferor shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferor by all necessary corporate action.
 
(iv)           Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferor, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
(v)           No Violation.  The execution, delivery and performance by the
Transferor of this Agreement and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the
limited liability company agreement of the Transferor, or conflict with or
breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Transferor is a party or by which it may be bound
or any of its properties are subject; nor result in the creation or imposition
of any lien upon any of its properties pursuant to the terms of any material
indenture, agreement or other instrument (other than this Agreement); nor
violate any law or, to the knowledge of the Transferor, any order, rule or
regulation applicable to it or its properties of any court or of any federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Transferor or any of its
properties.
 

 
4

--------------------------------------------------------------------------------

 





 
(vi)           No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferor, threatened against the
Transferor, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferor, would materially and adversely
affect the performance by the Transferor of its obligations under this
Agreement.
 
(vii)           Title to 2014-1 SUBI Certificate.  Immediately prior to the
transfer of the 2014-1 SUBI Certificate pursuant to this Agreement, the
Transferor (A) is the true and lawful owner of the 2014-1 SUBI Certificate and
it has the legal right to transfer the 2014-1 SUBI Certificate; (B) has good and
valid title to the 2014-1 SUBI Certificate and the 2014-1 SUBI Certificate is on
the date hereof free and clear of all Liens; (C) will convey good, valid and
indefeasible title to the 2014-1 SUBI Certificate to the Transferee under this
Agreement.
 
(b)           Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall make prompt written notice
of any breach of perfection representations contained in Schedule I available to
the Rating Agencies; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.
 
(c)           The Transferee hereby represents and warrants to the Transferor as
of the date of this Agreement and the Closing Date that:
 
(i)           Organization and Good Standing.  The Transferee is a statutory
trust duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Assets.
 
(ii)           Due Qualification.  The Transferee is duly qualified to do
business as a foreign trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval or qualification
would not have a material adverse effect on the condition, financial or
otherwise, of the Transferee or would not have a material adverse effect on the
ability of the Transferee to perform its obligations under this Agreement.
 

 
5

--------------------------------------------------------------------------------

 





 
(iii)           Power and Authority.  The Transferee shall have the power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement shall have been duly
authorized by the Transferee by all necessary corporate action.
 
(iv)           Binding Obligation.  This Agreement constitutes a legal, valid
and binding obligation of the Transferee, enforceable against it in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
 
(v)           No Violation.  The execution, delivery and performance of this
Agreement by the Transferee and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof shall not
conflict with, result in any breach of any of the terms and provisions of, nor
constitute (with or without notice or lapse of time) a default under, the trust
agreement of the Transferee, or conflict with or breach any of the material
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement or other instrument to which the
Transferee is a party or by which it may be bound or any of its properties are
subject; nor result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any material indenture, agreement or other
instrument (other than this Agreement); nor violate any law or, to the knowledge
of the Transferee, any order, rule or regulation applicable to it or its
properties of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferee or any of its properties.
 
(vi)           No Proceedings.  There are no proceedings or investigations
pending or, to the knowledge of the Transferee, threatened against the
Transferee, before any court, regulatory body, administrative agency or other
tribunal or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that,
in the reasonable judgment of the Transferee, would materially and adversely
affect the performance by the Transferee of its obligations under this
Agreement.
 
(d)           The representations and warranties set forth in this Section shall
survive the sale of the Assets by the Transferor to the Transferee and the
pledge of the Assets by the Transferee to the Indenture Trustee.  Upon discovery
by the Transferor, the Transferee or the Indenture Trustee of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.
 

 
6

--------------------------------------------------------------------------------

 





 
Section 2.04.      Financing Statement and Books and Records.
 
(a)           In connection with the conveyance of the Assets hereunder, the
Transferor agrees that prior to the Closing Date, it will file, at its own
expense, one or more financing statements with respect to the Assets meeting the
requirements of applicable state law in such manner as necessary to perfect the
sale of the Assets to the Transferee, and the proceeds thereof (and any
continuation statements as are required by applicable state law), and to deliver
a file-stamped copy of each such financing statement (or continuation statement)
or other evidence of such filings (which may, for purposes of this Section,
consist of telephone confirmation of such filings with the file stamped copy of
each such filings to be provided to the Transferee in due course), as soon as is
practicable after receipt by the Transferor thereof.
 
(b)           The Transferor further agrees that it will treat the transfer of
the Assets as a sale for accounting purposes, take no actions inconsistent with
the Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records and statements that the Assets have been sold to
the Transferee.
 
(c)           If the Transferor makes any change in its jurisdiction of
organization (within the meaning of the applicable UCC), name or corporate
structure that would make any financing statement or continuation statement
filed in accordance with paragraph (a) above seriously misleading within the
applicable provisions of the UCC or any title statute, the Transferor shall give
the Transferee written notice thereof at least 30 days prior to such change and
shall promptly file such financing statements or amendments as may be necessary
to continue the perfection of the Transferor’s interest in the Assets.
 
Section 2.05.      Acceptance by the Transferee.  The Transferee agrees to
comply with all covenants and restrictions applicable to a Holder of the 2014-1
SUBI Certificate and the interest in the 2014-1 SUBI represented thereby,
whether set forth in the 2014-1 SUBI Certificate, in the SUBI Trust Agreement or
otherwise, and assumes all obligations and liabilities, if any, associated
therewith.
 
ARTICLE THREE

 
MISCELLANEOUS
 
Section 3.01.      Amendment.  This Agreement may be amended from time to time
in a writing signed by the parties hereto without the consent of the related
Noteholders or the related Certificateholders, provided, that any such amendment
will not, in the good faith judgment of the parties hereto, materially and
adversely affect the interest of any of such holders.
 
Section 3.02.      Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
any
 

 
7

--------------------------------------------------------------------------------

 



otherwise applicable principles of conflicts of laws (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).
 
Section 3.03.      Severability.  If one or more of the covenants, agreements or
provisions of this Agreement shall be for any reason whatever held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements and provisions, or the rights of any parties
hereto.  To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.
 
Section 3.04.      Binding Effect.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.
 
Section 3.05.      Headings.  The Article and Section headings are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
 
Section 3.06.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.
 
Section 3.07.      Further Assurances.  Each party hereto shall do such acts,
and execute and deliver to the other party such additional documents or
instruments as may be reasonably requested in order to effect the purposes of
this Agreement and to better assure and confirm unto the requesting party its
rights, powers and remedies hereunder.
 
Section 3.08.      Third-Party Beneficiaries.  Except as otherwise provided in
this Agreement, no Person shall have any right or obligation hereunder.
 
Section 3.09.      No Petition.  Each of the parties hereto covenants and agrees
that prior to the date that is one year and one day after the date upon which
all obligations and payments under the Securitized Financing have been paid in
full, they will not (and, to the fullest extent permitted by applicable law, the
Indenture Trustee shall not have the power to) institute against, or join any
Person in instituting against the UTI Beneficiary (and the general partner of
the UTI Beneficiary that is a partnership, or the managing member of the UTI
Beneficiary that is a limited liability company), the Vehicle Trustee, the
Trust, any Special Purpose Affiliate (and the general partner of any Special
Purpose Affiliate that is a partnership, or the managing member of any Special
Purpose Affiliate that is a limited liability company) that holds a beneficial
interest in the Trust, the Transferor, the Transferee, the Indenture Trustee or
any Affiliate or beneficiary of the same, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceedings under any
United States federal or state bankruptcy or similar law.
 

 
8

--------------------------------------------------------------------------------

 





 
Section 3.10.      No Recourse.  Notwithstanding anything to the contrary
contained in this Agreement, the obligations of the Transferor under this
Agreement are non-recourse obligations of the Transferor, and shall be payable
by the Transferor, solely from the proceeds of the 2014-1 SUBI Certificate and
the Servicing Agreement, but only to the extent of any interest of the
Transferor therein. No amount owing by the Transferor hereunder in excess of the
liabilities that it is required to pay in accordance with the preceding sentence
shall constitute a “claim” (as defined in Section 101(5) of the Bankruptcy Code)
against it.  In the event that, notwithstanding the foregoing, the Transferee is
deemed to have any interest in any Trust Assets or Other SUBI Assets that may be
acquired by the Transferor from time to time, the Transferee agrees to fully
subordinate all claims it may be deemed to have against the Trust Assets
allocated to the UTI Portfolio and each other SUBI Portfolio.  The agreement set
forth in the preceding sentence shall constitute a subordination agreement for
purposes of Section 510(a) of the Bankruptcy Code.   No recourse shall be had
for the payment of any amount owing hereunder or for the payment of any fee
hereunder or any other obligation of, or claim against, the Transferor arising
out of or based upon this Agreement, against any stockholder, employee, officer,
agent, director or authorized person of the Transferor or Affiliate thereof;
provided, however, that the foregoing shall not relieve any such person or
entity of any liability they might otherwise have as a result of fraudulent
actions or omissions taken by them.
 
Section 3.11.      Acknowledgement and Agreement.  By execution below, the
Transferor expressly acknowledges and consents to the pledge of the 2014-1 SUBI
Certificate and the 2014-1 SUBI and the assignment of all rights and obligations
of the Transferor related thereto by the Transferee to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders.  In addition, the
Transferor hereby acknowledges and agrees that for so long as the Notes are
Outstanding, the Indenture Trustee will have the right to exercise all powers,
privileges and claims of the Transferee under this Agreement.
 
Section 3.12.      Limitation of Liability of Owner Trustee.  Notwithstanding
anything contained herein to the contrary, this instrument has been signed by
Wilmington Trust, National Association not in its individual capacity but solely
in its capacity as Owner Trustee of the Issuer and in no event shall Wilmington
Trust, National Association in its individual capacity or, except as expressly
provided in the Trust Agreement, as Owner Trustee of the Issuer have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer in accordance with the priorities set forth
in the Indenture.  For all purposes of this Agreement, in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles Six, Seven and Eight of the Trust Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.
 

 
BMW AUTO LEASING LLC,
        as Transferor
 
 
     
By: _______________________________________
       Name:
       Title:
 
 
By: _______________________________________
       Name:
       Title:
 
     
BMW VEHICLE LEASE TRUST 2014-1,
as Transferee
 
 
By:    Wilmington Trust, National Association,
           not in its individual capacity but solely as
           Owner Trustee
 
 
By: _______________________________________
       Name:
       Title:


 
 

--------------------------------------------------------------------------------

 

Schedule I
 
Perfection Representations, Warranties and Covenants


In addition to the representations, warranties and covenants contained in the
Issuer SUBI Certificate Transfer Agreement, BMW Auto Leasing LLC, as transferor
(the “Transferor”), hereby represents, warrants, and covenants to BMW Vehicle
Lease Trust 2014-1, as transferee (the “Transferee”), as follows on the Closing
Date:


1.           The Issuer SUBI Certificate Transfer Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the 2014-1
SUBI Certificate in favor of the Transferee, which security interest is prior to
all other Liens and is enforceable as such as against creditors of and
purchasers from the Transferor.


2. The 2014-1 SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.


3. The Transferor owns and has good and marketable title to the 2014-1 SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.


4. The Transferor has received all consents and approvals to the sale of the
2014-1 SUBI Certificate under the Issuer SUBI Certificate Transfer Agreement to
the Transferee required by the terms of the 2014-1 SUBI Certificate to the
extent that it constitutes an instrument or a payment intangible.


5. The Transferor has received all consents and approvals required by the terms
of the 2014-1 SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to the Transferee of its interest and rights in the 2014-1 SUBI Certificate
under the Issuer SUBI Certificate Transfer Agreement.


6. The Transferor has caused or will have caused, within ten days after the
effective date of the Issuer SUBI Certificate Transfer Agreement, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the 2014-1 SUBI Certificate from the Transferor to the Transferee and the
security interest in the

 
I-1

--------------------------------------------------------------------------------

 



2014-1 SUBI Certificate granted under the Issuer SUBI Certificate Transfer
Agreement.


7. To the extent that the 2014-1 SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to the Transferee.


8. Other than the transfer of the 2014-1 SUBI Certificate from BMW Manufacturing
L.P. to the Transferor under the SUBI Certificate Transfer Agreement and from
the Transferor to the Transferee under the Issuer SUBI Certificate Transfer
Agreement and the security interest granted to the Indenture Trustee pursuant to
the Indenture, the Transferor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the 2014-1 SUBI Certificate. The
Transferor has not authorized the filing of, nor is aware of, any financing
statements against the Transferor that include a description of collateral
covering the 2014-1 SUBI Certificate other than any financing statement relating
to any security interest granted pursuant to the Basic Documents or that has
been terminated.


9. No instrument or tangible chattel paper that constitutes or evidences the
2014-1 SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.


 


 

 
I-2
 
